R. Darrin Class, OSB # 970101
Chris Roy, OSB # 031777
Jesse Cowell, OSB # 082940
Roy Law Group
1000 SW Broadway, Suite 900
Portland, OR 97205
PH: 503-206-4313
FAX: 855-344-1726
darrin@roylawgroup.com
chris@roylawgroup.com
jesse@roylawgroup.com

Attorneys for Plaintiff, Michelle Larson




                       UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                PORTLAND DIVISION




MICHELLE LARSON,                                  Case No. 3:20-cv-01267-BR

                   Plaintiff,                     PLAINTIFF’S NOTICE OF
             v.                                   VOLUNTARY DISMISSAL

LIFE INSURANCE COMPANY
OF NORTH AMERICA,


                   Defendant.


      Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

Plaintiff, Michelle Larson, notifies the Court that the above-captioned action is




       Page 1 – Plaintiff’s Notice of Dismissal
voluntarily dismissed without prejudice against Defendant, Life Insurance

Company of North America.


     DATED this 3rd day of September 2020.


                                             ROY LAW GROUP

                                         By: s/ Chris Roy
                                             Chris Roy, OSB # 031777
                                             Roy Law Group
                                             1000 SW Broadway Suite 900
                                             Portland OR 97205
                                             PH: 503-206-4313
                                             FAX: 855-344-1726
                                             chris@roylawgroup.com




      Page 2 – Plaintiff’s Notice of Dismissal
